Butler App. No. CA93-06-116. This cause came on for further consideration upon appellee’s motion to set execution date. Upon consideration thereof,
It is ordered by the court that the motion is granted.
It is further ordered that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, October 6, 2010, in accordance with the statutes so provided.
It is further ordered that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said warden shall make due return thereof to the Clerk of the Court of Common Pleas of Butler County.